Dewey Conine and Vernon Dangler were indicted by the grand jury of Putman County for unlawfully carrying away 16 bushels of clover seed, belonging to Pope and Boegli. Conine filed a plea in abatement claiming that the indictment should not be prosecuted, because one of the grand jurors was the wife of Pope, and therefore the indictment was null and void. State filed a demurrer to the plea which was sustained, and at the trial Conine was convicted and Dangler acquitted. Court of Appeals affirmed the verdict, but subsequently suspended sentence.
The plaintiff in error contends that as his chief exception; the trial court did not instruct the jury as was by him requested, both before and after argument by counsel. Conine cites a case in which a man convicted of manslaughter had the verdict reversed because of the fact that the jury was not charged as to all of the instructions requested of the court.